ORDER

PER CURIAM.
Appellant, Carl James, appeals his jury conviction of the class A felony of sale of a controlled substance near public housing or government assisted housing, RSMo section 195.218 (1994), entered by the Circuit Court of the City of St. Louis, and for which defendant was sentenced as a prior and persistent offender to a term of twenty years in the custody of the Missouri Department of Corrections. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. As an *600extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b).